Exhibit 10.19(b)


EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT


This is an Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQT Corporation (together with its
subsidiaries, “EQT” or the “Company”) and David L. Porges (“Employee”).
WHEREAS, Employee is an executive officer of EQT who desires to relinquish that
status and discontinue full-time employment with EQT but continue employment
with EQT on a part-time basis; and
WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least 100 (but no more than 400) hours per year; and
WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:
1.The term of this Agreement is for the one-year period commencing on the day
after Employee’s full-time status with EQT ceases. During that period, Employee
will hold the position of an Executive Alternative Work Arrangement employee of
EQT. Employee’s status as Executive Alternative Work Arrangement (and this
one-year Agreement) will automatically renew annually unless either party
terminates this Agreement by written notice to the other not less than 30 days
prior to the renewal date. The automatic annual renewals of this Agreement will
cease, however, at the end of five years of Executive Alternative Work
Arrangement employment status.
2.During each one‑year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than 100 hours of
service to EQT. During each one-year period, Employee will also make
himself/herself available for up to 300 additional hours of service upon request
from the Company. All such hours of service will occur during the Company’s
regularly scheduled business hours (unless otherwise agreed by the parties), and
no more than fifty (50) hours will be scheduled per month (unless otherwise
agreed by the parties).
3.Employee shall be paid an hourly rate for Employee’s actual services provided
under this Agreement. The hourly rate shall be Employee’s annual base salary in
effect immediately prior to Employee’s change in employee classification to
Executive Alternative Work Arrangement employment status divided by 2080.
Employee shall submit monthly time sheets in a form agreed upon by the parties,
and Employee will be paid on regularly scheduled payroll dates in accordance
with the Company’s standard payroll practices following submission of his/her
time sheets. Notwithstanding the foregoing, in the event that during any
one-year


 

--------------------------------------------------------------------------------




period in Executive Alternative Work Arrangement employment status, EQT requests
Employee to provide less than 100 hours of service, EQT shall pay Employee for a
minimum of 100 hours of service (regardless of the actual number of hours of
service), with any remaining amount owed payable on the next regularly scheduled
payroll date following the end of the applicable one-year period. If either
party terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof, no additional compensation will be paid to Employee pursuant
to this Section 3.
4.Employee shall be eligible to continue to participate in the group medical
(including prescription drug), dental and vision programs in which Employee
participated immediately before the classification change to Executive
Alternative Work Arrangement (as such plans might be modified by the Company
from time-to-time), but Employee will be required to pay 100% of the Company’s
premium (or premium equivalent) rates to the carriers (the full active employee
premium rates – both the employee portion and the employer portion - as adjusted
year-to-year) for participation in such group insurance programs. If Employee
completes five years of Executive Alternative Work Arrangement employment status
or if the Company terminates the Executive Alternative Work Arrangement prior to
the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
Employee will be allowed to participate in such group insurance programs at 102%
of the then-applicable full active employee premium rates (both the employee
portion and the employer portion) until the earlier of: (i) Employee becomes
eligible to receive Medicare benefits and (ii) Employee reaches age 70, even
though Employee is no longer employed by EQT. Employee acknowledges that, to the
extent, if at all, the Company’s cost to include Employee in the group insurance
programs pursuant to this paragraph exceeds the cost paid by the Employee, the
benefits provided hereunder may result in taxable income to the Employee. All
amounts required to be paid by Employee pursuant to this paragraph shall be due
not later than 30 days after written notice thereof is sent by the Company.
Company may terminate the benefits provided under this Agreement upon 30 days
written notice of any failure by Employee to timely perform his/her payment
obligation hereunder, unless such failure is earlier cured.
5.During the term of this Agreement, Employee will continue to receive service
credit for purposes of calculating the value of the Medical Spending Account.
6.Employee shall not be eligible to participate in the Company’s life insurance
and disability insurance programs, 401(k) Plan, ESPP, or any other retirement or
welfare benefit programs or perquisites of the Company. Likewise, Employee shall
not receive any paid vacation, paid holidays or car allowance.
7.Employee is not eligible to receive bonus payments under any short-term
incentive plans of EQT, and is not eligible to receive any new grants under
EQT’s long-term incentive plans, programs or arrangements.
8.Effective not later than the commencement of this Executive Alternative Work
Arrangement, Employee shall be deemed to have retired for purposes of measuring
vesting and/or post‑termination exercise periods of all forms of long term
incentive awards. The timing of




-2-

--------------------------------------------------------------------------------




any payments for such awards will be as provided in the underlying plans,
programs or arrangements and is subject to any required six-month delay in
payment if Employee is a “specified employee” under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) at the time of Employee’s
separation from service, with respect to payments made by reason of Employee’s
separation from service. Nothing in this paragraph 8, or in paragraph 7, shall
prevent (a) the continued vesting of previously granted long-term incentive
awards to the extent the award agreement therefore expressly contemplates
continued vesting while the recipient serves as a member of the Board of
Directors of the Company or an affiliate or (b) grants of non-employee director
awards to an individual solely because such individual serves on the Board of
Directors of the Company or an affiliate. Notwithstanding anything contained
herein to the contrary, any special vesting and/or payment provisions applicable
to Employee’s long-term incentive awards pursuant to that certain Amended and
Restated Confidentiality, Non-Solicitation and Non-Competition Agreement between
EQT and Employee dated July 29, 2015 (as amended from time to time, the
“Non-Competition Agreement”) shall apply and be given effect.
9.The Company shall either pay on behalf of Employee or reimburse Employee for
the cost of (i) monthly dues for one country club and one dining club (such
clubs to be approved by the Company’s Chief Executive Officer), and (ii)
executive level physicals (currently “gold” level) and related health and
wellness services for Employee and Employee’s spouse (up to a maximum annual
benefit of $15,000), in each case during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof in accordance with and on the dates specified in the
Company’s policies; provided, however, that no such payments or reimbursements
shall be made until the first day following the six-month anniversary of
Employee’s separation from service if Employee is a specified employee at the
time of separation from service, all within the meaning of Section 409A of the
Code; provided, further, that to the extent reimbursed or paid, all
reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee’s taxable year
following the taxable year in which the expense was incurred. The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of reimbursable expenses in a different taxable year, and
such payments or reimbursement shall not be subject to liquidation or exchange
for another benefit.
10.Employee shall continue to have mobile telephone service and reasonable
access to the Company’s Help Desk during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof; provided, however, if the provision of such service will
result in taxable income to Employee, then no such taxable service shall be
provided until the first day following the six-month anniversary of Employee’s
separation from service if Employee is a specified employee at the time of
separation from service, all within the meaning of Section 409A of the Code.




-3-

--------------------------------------------------------------------------------




11.Employee shall receive tax, estate and financial planning services from
providers approved in advance by the Company during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
through the fifth anniversary hereof, in amount not to exceed $15,000 per
calendar year, to be paid directly by the Company in accordance with and on the
dates specified in the Company’s policies; provided, however, that no such
payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee’s taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.
12.During the term of this Agreement, Employee shall maintain an ownership level
of Company stock equal to not less than one-half of the value last required as a
full-time Employee. In the event that at any time during the term of this
Agreement Employee does not maintain the required ownership level, Employee
shall promptly notify the Company and increase his or her ownership to at least
the required level. Any failure of Employee to maintain at least the required
ownership level for more than three months during the term of this Agreement
shall constitute and be deemed to be an immediate termination by Employee of his
or her Executive Alternative Work Arrangement.
13.This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement employment status. Employee shall not be entitled
to receive any gross-up payments for any taxes or other amounts with respect to
amounts payable under this Agreement.
14.Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.
15.Non-Competition and Non-Solicitation. The covenants as to non-competition and
non-solicitation contained in Section 1, and as to notification of subsequent
employment in Section 12, in each case of the Non-Competition Agreement shall
remain in effect throughout Employee’s employment with EQT in Executive
Alternative Work Arrangement employment status and for a period of thirty (30)
months, in the case of non-competition covenants; thirty (30) months, in the
case of non-solicitation covenants relating to customers and prospective
customers; and thirty-six (36) months, in the case of non-solicitation covenants
relating to employees, consultants, vendors or independent contractors, in each
case after the termination of Employee’s employment as an Executive Alternative
Work Arrangement employee. It is understood and agreed that if Employee’s
employment as an Executive Alternative Work Arrangement employee terminates for
any reason in the midst of any one-year term period as provided under this
Agreement (including, without limitation, a termination pursuant to Sections




-4-

--------------------------------------------------------------------------------




4, 12 or 17 of this Agreement), the covenants as to non-competition and
non-solicitation contained in the Non-Competition Agreement shall remain in
effect throughout the remainder of that one-year term and for a period of thirty
(30) months, in the case of non-competition covenants, and thirty-six (36)
months, in the case of non-solicitation covenants, months thereafter.
16.Confidential Information and Non-Disclosure. Employee acknowledges and agrees
that Employee’s employment by the Company necessarily involves Employee’s
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, Employee will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of Employee, any person, corporation or other entity other than the
Company, (i) any information concerning any financial matters, employees of the
Company, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, (ii) any management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
or (iii) any other information related to the Company which has not been
published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 16 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.
17.EQT may terminate this Agreement and Employee’s employment at any time for
Cause. Solely for purposes of this Agreement, “Cause” shall mean: (i) Employee’s
conviction of a felony, a crime of moral turpitude or fraud or Employee having
committed fraud, misappropriation or embezzlement in connection with the
performance of his/her duties; (ii) Employee’s willful and repeated failures to
substantially perform assigned duties; or (iii) Employee’s violation of any
provision of this Agreement or express significant policies of the Company. If
the Company terminates Employee’s employment for Cause, the Company shall give
Employee written notice setting forth the reason for his/her termination not
later than 30 days after such termination.
18.Except as otherwise provided herein, in the event of any controversy, dispute
or claim arising out of, or relating to this Agreement, or the breach thereof,
or arising out of any other matter relating to the Employee's employment with
EQT or the termination of such employment, EQT may seek recourse for injunctive
relief to the courts having jurisdiction thereof and if any relief other than
injunctive relief is sought, EQT and the Employee agree that such underlying
controversy, dispute or claim shall be settled by arbitration conducted in
Pittsburgh, Pennsylvania in accordance with this Section 18 of this Agreement
and the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). The matter




-5-

--------------------------------------------------------------------------------




shall be heard and decided, and awards, if any, rendered by a panel of three (3)
arbitrators (the “Arbitration Panel”). EQT and the Employee shall each select
one arbitrator from the AAA National Panel of Commercial Arbitrators (the
“Commercial Panel”) and AAA shall select a third arbitrator from the Commercial
Panel. Any award rendered by the Arbitration Panel shall be final, binding and
confidential as between the parties hereto and their heirs, executors,
administrators, successors and assigns, and judgment on the award may be entered
by any court having jurisdiction thereof.
19.EQT shall have the authority and the right to deduct or withhold, or require
Employee to remit to EQT, an amount sufficient to satisfy federal, state, and
local taxes (including Employee’s FICA obligation) required by law to be
withheld with respect to any payment or benefit provided pursuant to this
Agreement. The obligations of EQT under this Agreement will be conditioned on
such payment or arrangements and EQT will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.
20.It is understood and agreed that upon Employee’s discontinuation of full-time
employment and transition to Executive Alternative Work Arrangement employment
status hereunder, Employee has no continuing rights under Section 3 of the
Non-Competition Agreement and such section shall have no further force or
effect.
21.The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.
22.This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
23.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without regard to conflict of law
principles.
24.This Agreement supersedes all prior agreements and understandings between EQT
and Employee with respect to the subject matter hereof (oral or written),
including but not limited to Section 3 of the Non-Competition Agreement. It is
understood and agreed, however, that the covenants as to non-competition,
non-solicitation, confidentiality and nondisclosure contained in Sections 1 and
2 of the Non-Competition Agreement remain in effect as modified herein, along
with the provisions in Sections 4, 5, 6, 7, 8, 11 and 12 of the Non-Competition
Agreement.
25.This Agreement may not be changed, amended, or modified except by a written
instrument signed by both parties, provided that the Company may amend this
Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.




-6-

--------------------------------------------------------------------------------






(Signatures on following page)




-7-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
EQT CORPORATION
By: /s/ Charlene Petrelli   
Vice President and Chief Human Resources Officer    
Title
10/26/2018
                                 Date
 
EMPLOYEE
/s/ David L. Porges
Name: David L. Porges
10/25/2018
                                 Date









-8-